UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7588


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES THOMAS WALLACE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:03-cr-00918-TLW-1)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Thomas Wallace, Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James    Thomas     Wallace       appeals    the    district    court’s

order denying his motion to modify sentence under 18 U.S.C. §

3582(c)(1)(B) (2006).          We have reviewed the record and find no

reversible error.        Accordingly, we deny Wallace’s motion for

appointment   of     counsel    and    affirm    the    order    of   the   district

court.      United     States    v.     Wallace,       No.     4:03-cr-00918-TLW-1

(D.S.C. July 24, 2012).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    court    and     argument     would    not   aid   the

decisional process.



                                                                            AFFIRMED




                                          2